Citation Nr: 0617188	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for degenerative arthritis/disc 
disease, lumbosacral spine.  

2.	Initial evaluation of degenerative disc disease, cervical 
spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to January 
1971, from February 1991 to April 1991, and from June 1991 to 
December 1991.  The record also indicates that the veteran 
had service in the U.S. Army Reserves.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.    


FINDINGS OF FACT

1.	The veteran's lumbosacral disorder is not related to 
service.  

2.	A July 2004 VA Compensation examination found the 
veteran's cervical spine disorder productive of headaches and 
stiffness but not of radiculopathy or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.	A lumbosacral spine disorder was not incurred in or 
aggravated by active service, nor may the disorder be 
presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	The criteria for an increased initial evaluation, for the 
veteran's service-connected cervical spine disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low spine 
disorder, and an increased rating for a cervical spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in March 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  And in this letter, the 
RO provided notification to the veteran before adjudicating 
his claims in February 2003.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes that in the March 2002 letter the RO did not 
provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Nevertheless, despite the inadequate notice provided 
to the veteran on these two matters, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As will be discussed below, the veteran's 
service connection claim will be denied.  As such, no 
disability rating or effective date will be assigned there.  
As for the veteran's increased rating claim, the veteran has 
not been prejudiced by the omissions because his cervcical 
spine disorder has been service connected, effective the date 
of his claim, and he, as demonstrated by the submission of 
private, VA, and service medical records, understands the 
sine qua non of an increased rating claim - submission of 
relevant medical evidence.      

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the March 2002 letter from the RO, despite 
the omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter, and there does not 
appear to be any outstanding records that are relevant to 
this appeal.  The RO provided the veteran with VA medical 
examination and opinion for his cervical spine increased 
rating claim, moreover.   

The Board notes however that VA did not provide a medical 
examination or opinion for the veteran's lower spine service 
connection claim.  A VA medical examination and opinion is 
required only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  Here, no 
reasonable possibility exists that medical examination or 
opinion would assist the veteran in substantiating his claim.  
Conducting a medical examination for purposes of rendering an 
opinion would serve no purpose in this case - first, the 
medical evidence of record already clearly establishes that 
the veteran has a current lower spinal disorder, so there is 
no need for a medical diagnosis; second, there is no factual 
predicate of a chronic in-service low spinal disorder, or one 
manifesting to a compensable degree within one year following 
discharge, on which an examiner could base a nexus opinion 
connecting current disorder and past active service that 
ended 10 years following the veteran's claim.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Given 
these facts, the Board finds that no reasonable possibility 
exists that medical examination and opinion would aid the 
veteran in substantiating his service connection claim here.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim to Service Connection

The veteran claims that while serving in the Persian Gulf in 
the early 1990s, he injured his lower spine.  For the reasons 
set forth below, the Board disagrees with his claim  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence clearly establishes that the 
veteran has a current lower spine disorder.  Private and VA 
medical evidence, dated from June 2000, show the veteran with 
degenerative disc disease of the lumbar spine.  Moreover, in 
October 2000, the veteran underwent a lumbar discectomy and 
fusion at L5, S1.  As such, the first element of Pond is 
established here.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
Service medical records are negative for any complaints, 
treatment or diagnoses related to the veteran's back.  The 
veteran's November 1991 separation reports of medical 
examination and history are negative for any problems 
associated with the veteran's back.  Reports of medical 
history and examination, executed during the veteran's 
reserve service in April 1996, are negative for problems with 
the veteran's back.  Of the volumes of private and VA medical 
records in the claims file dated from the 1990s, the earliest 
medical evidence of a back disorder is found in a June 2000 
private record, dated over 8 years after discharge from the 
veteran's last period of active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The June 2000 private medical 
record reflects the veteran's complaint that his lower back 
problems began in early 1999.  And the veteran did not claim 
service connection for his spine disorder until February 
2002, over 10 years following service.      

In sum, the record contains no medical evidence of an in-
service incurrence of a lower spine disorder, of the 
development of an arthritic disorder in the low spine within 
one year of discharge from service, or of a continuity of 
symptomatology indicative of a low spine problem in the first 
several years following service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
current low spine disorder and an in-service disease or 
injury.  Pond, 12 Vet. App. at 346.  Though the record 
contains an April 2003 letter from the veteran's private 
physician, which addresses the veteran's low spine disorder, 
the physician does not connect the veteran's lower spine 
disorder to service.   

The Board has closely reviewed and considered each of the 
veteran's statements, particularly those offered at his Board 
hearing.  But his statements are insufficient to prove his 
claims - to either an in-service injury or to post-service 
symptomatology of a back disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

III.  The Merits of the Claim to an Increased Rating

In February 2002, the veteran claimed service connection for 
a cervical spine disorder.  In February 2003, the RO service 
connected the disorder at 0 percent disabling.  In the 
decision, the RO cited November 1991 medical evidence 
diagnosing the veteran with degenerative disc disease of the 
cervical spine.  In a subsequent rating decision, the RO 
increased the rating to 20 percent, effective the date of 
claim in February 2002.  The veteran now claims entitlement 
to a higher rating.  For the reasons set forth below, the 
Board disagrees with his claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

As the veteran has already been assigned a 20 percent 
disability evaluation for his cervical spine disorder, the 
Board will limit its increased rating analysis to those 
provisions of the Rating Schedule that provide for a higher 
disability evaluation.  

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO considered all relevant criteria in evaluating the 
veteran's cervical spine disability in the February 2004 
Statement of the Case.  Accordingly, the Board will consider 
both sets of criteria in evaluating the veteran's cervical 
spine disorder.    

Under the old and new criteria, 30, 40, 60 and 100 percent 
evaluations are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, and 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2005).  While there is no 
evidence of record of vertebra fracture, ankylosis, or 
incapacitating episodes, the record indicates limitation of 
motion of the cervical spine, and that the veteran has 
intervertebral disc syndrome.  Therefore, the Board will 
address those criteria under the rating code that apply to 
limitation of motion and intervertebral disc syndrome.  

With regard to limitation of motion, a 30 percent rating is 
warranted for severe limitation of motion, or where forward 
flexion is 15 degrees or less.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005) and 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology and a 40 percent rating for severe 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Moreover, under the old criteria, intervertebral 
disc syndrome may be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  As 
this record presents no evidence of incapacitation episodes, 
only the old criteria for intervertebral disc syndrome will 
be considered.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).      

The records consists of private and VA medical evidence which 
documents treatment the veteran has received since filing his 
claim.  These documents evidence that the veteran has 
complained of neck pain and limitation of motion in his 
cervical spine.  

The record also contains a VA compensation examination report 
dated in July 2004.  The examiner reported the veteran's 
complaints of headaches and stiffness, and localized pain in 
the neck.  The examiner stated that the veteran denied any 
radiating symptoms or radiculopathy.  He stated that the 
veteran missed work two to three days in the past year as a 
result of his symptoms.  He stated that the veteran had not 
had neck surgery, and does not use a neck brace.  He reported 
the veteran as independent, and capable of driving and 
ambulating freely.  

Upon examination, the examiner reported the veteran with 
forward flexion to 45 degrees, extension to 5 degrees, 
lateral movement to the left and right to 35 degrees, and 
rotation to 60 degrees.  Repetitive motion, particularly in 
extension and lateral movements, did not worsen the veteran's 
neck.  But the veteran did report pain on motion, and a 
gripping sensation.  The examiner reported no palpable 
tenderness, laxity, instability, crepitus, fixed deformities, 
palpable spasms, or posture abnormalities in the cervical 
spine.           

As the record presents no medical evidence of vertebra 
fracture, ankylosis, or of incapacitating episodes, an 
evaluation in excess of 20 percent would be warranted here 
with evidence of severe limitation of motion, forward flexion 
limited to 15 degrees or less, severe or pronounced 
intervertebral disc syndrome, or with "chronic orthopedic 
and neurologic manifestations" that would, combined, exceed 
20 percent.  See 38 C.F.R. § 4.71a.  Based on the medical 
evidence of record, the Board finds a rating in excess of 20 
percent unwarranted here.  

First, the veteran has moderate limitation of motion in his 
cervical spine - the Ratings Schedule recognizes normal range 
of motion of the cervical spine to be 340 degrees and the 
veteran achieved a combined 240 degrees, with limitation on 
extension the only area of marked limitation.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.  Though extension is limited to 5 degrees, 
the veteran has full forward flexion well beyond 15 degrees 
(to 45 degrees), and has substantial motion on lateral 
movement and rotation.  

Second, the veteran has neither severe nor pronounced 
intervertebral disc syndrome.  Pronounced intervertebral disc 
syndrome is characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Severe intervertebral 
disc syndrome is characterized by recurring attacks, with 
intermittent relief.  As the July 2004 examination report 
demonstrates, the veteran's cervical disorder is not 
characterized by severe or pronounced symptomatology.  He has 
limitation of motion, and some reported pain and stiffness, 
but he does not have "persistent" or "recurring" symptoms, 
particularly of a neurological nature.    

Third, the medical evidence of record indicates an absence of 
radiating symptoms and radiculopathy.  As such, the record 
lacks evidence of chronic neurological symptoms that would 
warrant a higher rating (by combining chronic orthopedic and 
neurological manifestations) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) and 38 C.F.R. § 4.25.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
disorder (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
cervical spine disorder warranted a rating beyond 20 percent.      

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted by the VA examiner, the veteran reports some pain 
and stiffness in his neck.  But the Rating Schedule accounts 
for his moderate limitations.  Moreover, the record shows 
that the veteran continues to work full time in the U.S. Army 
Corps of Engineers.  As such, there is no medical evidence of 
record that the veteran's cervical spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for degenerative arthritis/disc disease, 
lumbosacral spine, is denied.  

Entitlement to an initial evaluation in excess of 20 percent, 
for the veteran's service-connected cervical spine disorder, 
is denied.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


